Exhibit 10.1
 
EXECUTION VERSION


AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS


THIS AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS (as amended, modified,
supplemented, extended or restated from time to time, this "Amendment
Agreement"), dated as of October 30, 2013, is entered into among HICKORY TECH
CORPORATION (the "Borrower"); each of the wholly-owned Subsidiaries of the
Borrower listed on the signature pages hereof (individually, a "Guarantor" and,
collectively, the "Guarantors"; and, together with the Borrower, the "Loan
Parties"); COBANK, ACB (individually, "CoBank" and, as Administrative Agent,
"Administrative Agent"), in its capacity as Administrative Agent and as a
Lender; and each lender listed on the signature pages hereof (together with
CoBank, the "Lenders").


RECITALS


WHEREAS, the Borrower, the Lenders and Administrative Agent are parties to that
certain Credit Agreement, dated as of August 11, 2011 (as amended, modified,
supplemented, extended or restated from time to time, the "Credit Agreement");
WHEREAS, certain lenders extended certain financial accommodations to the
Borrower under the Credit Agreement consisting of a term loan facility (the
"Existing Term Loan"), the proceeds of which were to be used to refinance
certain debt of the Borrower, payment of certain permitted dividends and payment
of fees and expenses incurred in connection with the Existing Term Loan;
WHEREAS, the Borrower, the Incremental Term Lenders and the Administrative Agent
are parties to that certain Incremental Term Loan Agreement, dated as of March
1, 2012 (the "Incremental Term Loan Agreement"), pursuant to which certain
Incremental Term Lenders extended certain financial accomodations to the
Borrower consisting of an Incremental Term Loan facility (the "Incremental Term
Loan"), the proceeds of which were to be used (i) to finance the acquisition of
all the outstanding membership interests of IdeaOne Telecom Group, LLC and (ii)
for the payment of certain fees and expenses incurred in connection with the
Incremental Term Loan;
WHEREAS, the outstanding principal balance of the Existing Term Loan and the
Incremental Term Loan as of the date hereof are $115,600,000.00 and
$19,670,000.00, respectively, and such Existing Term Loan and Incremental Term
Loan shall be refinanced by the Term Loan under this Agreement;
WHEREAS, the Guarantors are party to that certain Guaranty Agreement, dated as
of August 11, 2011 (as amended, modified, supplemented, extended or restated
from time to time, the "Guaranty Agreement") in favor of the Administrative
Agent;


WHEREAS, CoBank is Administrative Agent, Lead Arranger, Bookrunner, Swingline
Lender, Issuing Lender and a Lender, Union Bank, N.A. is Co-Syndication Agent
and Lender, and Suntrust Bank is Co-Syndication Agent and a Lender; and

--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested and the Lenders have agreed, subject to the
terms hereof, to certain modifications to the Credit Agreement, as more fully
described herein;


NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment Agreement, each of the Borrower, each Guarantor,
Administrative Agent and each Lender hereby agree and consent as follows:


SECTION 1.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
SECTION 2.  In reliance on the representations and warranties of the Loan
Parties contained in this Agreement and in connection with the request of the
Borrower for the amendments and other modifications provided herein and subject
to the effectiveness of this Agreement as described below, the Loan Documents
are hereby amended as set forth below.
(a)            The Credit Agreement is hereby amended in the following
particulars:
(i)            The Credit Agreement is hereby amended by (1) deleting the
defined terms "Interest Rate Contract," "Existing Interest Rate Contract" and
"Existing Swap Contract Provider Notice Letter," and (2) by deleting all
references thereto in the Credit Agreement, including, without limitation, the
references set forth in the definitions of "Related Secured Hedging Agreement"
and "Secured Party."
(ii)            The Credit Agreement is hereby amended by deleting all
references to the defined term "Closing Date" set forth therein and replacing
such references with the defined term "First Amendment Date"; provided, however,
that such references set forth in the defined terms "CoBank Cash Management
Agreement" and "Replacement Letters of Credit" and in Sections 6.1(a), 7.2,
12.5(l), and 15.18 of the Credit Agreement shall not be so replaced.
(iii)            Section 1.1 of the Credit Agreement is hereby amended in the
following particulars:
(1)            By amending and restating the definition of "Aggregate
Commitment" set forth therein in its entirety as follows:
"Aggregate Commitment" means the aggregate amount of the Lenders' Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof. On the First Amendment Date, the Aggregate
Commitment shall be One Hundred Sixty-Five Million Two Hundred and Seventy
Dollars ($165,270,000).
(2)            By amending and restating the definition of "Base Rate" set forth
therein in its entirety as follows:
"Base Rate" means a variable rate of interest per annum equal, on any day, to
the rate of interest established by CoBank on the first Business Day of each
week as the higher of (i) the Prime Rate, (ii) the Federal Funds Rate plus 0.50%
2

--------------------------------------------------------------------------------

and (iii) 1.50% plus one-month LIBOR.  For the purpose of this definition of
"Base Rate", "LIBOR" shall mean the rate (rounded upward to the next whole
multiple of 1/100 of 1%) for deposits in dollars for an interest period of one
month as calculated by the British Bankers Association as reported by Bloomberg
Information Services (or any successor thereto or any other readily available
service selected by CoBank that has been approved by the British Bankers
Association as an authorized information vendor for purposes of displaying
rates) as of 11:00 a.m. (London time) on such day.
(3)            By amending and restating the definition of "CoBank Cash
Management Agreement" set forth therein in its entirety as follows:
"CoBank Cash Management Agreement" means any Master Agreement for Cash
Management and Transaction Services entered into between CoBank and the Borrower
following the Closing Date, including all exhibits, schedules and annexes
thereto and including all related forms delivered by the Borrower to CoBank
related thereto, including the CoBank Cash Manager Initial Rules Sets and
similar documents, or any replacement agreement governing cash management
services provided by CoBank; provided that, the Borrower has elected pursuant to
its rule set instructions or similar document to have its accounts that are
subject to the CoBank Cash Management Agreement settle against the Swingline
Loan and such election has not been modified.
(4)            By adding a new definition of "Commodity Exchange Act" thereto,
in alphabetical order, to read as follows:
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
(5)            By adding a new definition of "Excluded Swap Obligation" thereto,
in alphabetical order, to read as follows:
"Excluded Swap Obligation" means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the guaranty of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.17 and
any other "keepwell, support or other agreements" for the benefit of such Loan
Party) at the time the guaranty of or grant of such security interest by such
Loan Party becomes effective with respect to such related Swap Obligation.  For
the avoidance of doubt, if a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
3

--------------------------------------------------------------------------------

such Swap Obligation that is attributable to swaps for which such guaranty or
grant of security interest is or becomes illegal.
(6)            By adding a new definition of "First Amendment Date" thereto, in
alphabetical order, to read as follows:
"First Amendment Date" means October 30, 2013.
(7)            By amending and restating the definition of "Hedging Agreement"
set forth therein in its entirety as follows:
"Hedging Agreement" means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement.
(8)            By amending and restating the definition of "Prime Rate" set
forth therein in its entirety as follows:
"Prime Rate" means a variable rate of interest per annum equal to the "U.S.
prime rate" as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal.
(9)            By adding a new definition of "Qualified ECP Guarantor" thereto,
in alphabetical order, to read as follows:
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party (a) that has total assets exceeding $10,000,000 at the time any guaranty
of or any granting of a security interest to secure obligations under such Swap
Obligation becomes effective or (b) that otherwise constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
4

--------------------------------------------------------------------------------

(10)            By amending and restating the definition of "Secured Hedging
Agreement" set forth therein in its entirety as follows:
"Secured Hedging Agreement" means any Hedging Agreement between any Loan Party
and any Lender or Secured Affiliate; provided that the foregoing shall not
constitute a Secured Hedging Agreement if at any time the applicable provider of
such Hedging Agreement is not a Lender or a Secured Affiliate.
(11)            By amending and restating the definition of "Secured Obligation"
set forth therein in its entirety as follows:
"Secured Obligation" means (a) the Obligations, (b) all obligations of any Loan
Party under any Secured Hedging Agreement and any Related Secured Hedging
Agreement, and (c) all obligations of any Loan Party under any Cash Management
Agreement; provided, however, in each case, Excluded Swap Obligations of any
Loan Party shall in any event be excluded from "Secured Obligations" owing by
such Loan Party.
(12)            By adding a new definition of "Swap Obligation" thereto, in
alphabetical order, to read as follows:
"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
(13)            By amending and restating the definition of "Term Loan
Commitment" set forth therein in its entirety as follows:
"Term Loan Commitment" means (a) as to any Term Loan Lender, the obligation of
such Lender to make a Term Loan in an aggregate principal amount not to exceed
the amount set forth opposite such Term Loan Lender's name on the Register, as
such amount may be reduced or modified at any time or from time to time pursuant
to the terms hereof and (b) as to all Term Loan Lenders, the aggregate
commitment to make the Term Loan. The Term Loan Commitment of all Term Loan
Lenders as of the First Amendment Date shall be $135,270,000, representing the
aggregate principal amount of the term loans outstanding on the First Amendment
Date.
(14)            By amending and restating the definition of "Term Loan Maturity
Date" set forth therein in its entirety as follows:
"Term Loan Maturity Date" means the first to occur of (a) December 31, 2019 or
(b) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 13.2(b).
(iv)            Section 2.6 of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety as follows:
5

--------------------------------------------------------------------------------

SECTION 2.6.            Termination of Revolving Credit Facility.  The Revolving
Credit Facility shall terminate on the earliest of (a) December 31, 2019, (b)
the date of termination by the Borrower pursuant to Section 2.5 and (c) the date
of termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 13.2(b).
(v)            Section 4.3 of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety as follows:
SECTION 4.3             Repayment of Term Loan.  The Borrower shall repay the
aggregate outstanding principal amount of the Term Loan in equal consecutive
quarterly installments of $338,175 on the last Business Day of each of March,
June, September, and December commencing December 31, 2013. If not sooner paid,
the Term Loan shall be paid in full, together with accrued interest thereon and
all other Obligations with respect to the Term Loan, on the Term Loan Maturity
Date.
(vi)            Section 4.4(a) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety as follows:
(a)            Subject to the conditions set forth below, at any time following
the First Amendment Date and prior to the Term Loan Maturity Date, the Borrower
shall have the right, upon not less than thirty (30) days' prior written notice
(an "Incremental Term Loan Notification") to the Administrative Agent (which
shall promptly advise each Lender of its receipt and the contents thereof) to
request up to five (5) Incremental Term Loans in a total aggregate principal
amount of up to $50,000,000 from the First Amendment Date and prior to the Term
Loan Maturity Date.  Such Incremental Term Loan Notification shall specify the
applicable Incremental Term Loan Effective Date.
(vii)            Section 6.1(b)(vi) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety as follows:
(vi)            notwithstanding anything to the contrary, the initial LIBOR
Interest Period selected for a LIBOR Rate Loan under the Term Loan Facility
immediately following the First Amendment Date may, with the consent of the
Administrative Agent, be for a period other than the periods specified above
(such period, the "Interpolated LIBOR Period") to the extent necessary to permit
the Borrower to match the durations of its LIBOR Rate Loans under this Agreement
to the durations of the correlative interest rate periods under any existing
Secured Hedging Agreement in place on the First Amendment Date.  If the Borrower
selects the Interpolated LIBOR Period for the initial LIBOR Rate Loan under the
Term Loan Facility, such LIBOR Rate Loan shall accrue interest at a rate per
annum equal to the sum of (A) the rate determined based on a linear
interpolation between (1) LIBOR for an interest period that is the next shortest
interest period presented by the Reuters Screen LIBOR01 to the duration of the
Interpolated LIBOR Period and (2) LIBOR for an interest period that is the next
longest
6

--------------------------------------------------------------------------------

 
        interest period presented by the Reuters Screen LIBOR01 to the duration
of the Interpolated LIBOR Period plus (B) the Applicable Margin applicable from
time to time as provided in Section 6.1(c).
(viii)            Section 6.1(c) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety as follows:
(c)            Applicable Margin; Commitment Fee.  The applicable margin
provided for in Section 6.1(a) with respect to any Loan and the commitment fee
provided for in Section 6.3(a) with respect to the unused portion of the
Revolving Credit Commitment (the "Applicable Margin") shall each be based upon
the table set forth below (or, with respect to Incremental Term Loans, as set
forth in the Incremental Term Loan Notification) and shall be determined and
adjusted quarterly on the date (each a "Calculation Date") five (5) Business
Days after the date by which the Borrower is required to provide an Officer's
Compliance Certificate for the most recently ended fiscal quarter of the
Borrower; provided, however, that if the Borrower fails to provide the Officer's
Compliance Certificate as required by Section 9.3 for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be based on Pricing Level I
(as shown below) until such time as an appropriate Officer's Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date, such adjustment
to occur five (5) Business Days after the receipt of such certificate.  The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Margin shall be applicable
to all Extensions of Credit then existing or subsequently made or issued and to
the unused portion of the Revolving Credit Commitment as such time and
thereafter.
Pricing
Level
 
 
 
Leverage Ratio
 
Revolver/
Term Loan
LIBOR
   
Revolver/
Term Loan
Base Rate
   
Commitment
Fee
    I
Greater than or equal to 3.00 to 1.00
   
3.000
%
   
2.000
%
   
0.375
%
II
 
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
   
2.750
%
   
1.750
%
   
0.375
%
III
 
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
   
2.500
%
   
1.500
%
   
0.250
%
IV
 
Less than 2.00 to 1.00
   
2.250
%
   
1.250
%
   
0.250
%

If, as a result of any restatement of or other adjustment to any financial
statements of the Borrower or for any other reason, the Administrative Agent
determines in good faith that (i) the Leverage Ratio as calculated by the
Borrower
7

--------------------------------------------------------------------------------



as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in different pricing for any period, then (1)
if the proper calculation of the Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall automatically and retroactively be
obligated to pay to the Administrative Agent, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period; and (2) if the proper calculation of the Leverage Ratio
would have resulted in lower pricing for such period, the Administrative Agent
and Lenders shall have no obligation to repay any interest to the Borrower;
provided that if, as a result of any restatement or other event a proper
calculation of the Leverage Ratio would have resulted in higher pricing for one
or more periods and lower pricing for one or more other periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by the Borrower pursuant to clause (1) above
shall be based upon the excess, if any, of the amount of interest that should
have been paid for all applicable periods over the amount of interest paid for
all such periods.
(ix)            Section 6.1(e) of the Credit Agreement is hereby amended by
amending and restating such section in its entirety, to read as follows:
(e)            Interest Payment and Computation. Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar
quarter, and interest on each LIBOR Rate Loan shall be payable on the last day
of each LIBOR Interest Period applicable thereto, and if such LIBOR Interest
Period extends over three (3) months, in addition to such date, at the end of
each three (3) month interval during such LIBOR Interest Period.  Interest on
both Base Rate Loans and LIBOR Rate Loans (or portion thereof), including the
payment of any Swingline Loan pursuant to Section 5.1(b), is also payable on the
prepayment of such Loan (or portion thereof) and the Term Loan Maturity Date or
the Revolving Credit Maturity Date, as applicable, whether by acceleration or
otherwise.  All calculations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual number of
days elapsed, and all other calculations made in respect of interest, fees and
commissions provided hereunder shall be computed on the basis of a 360-day year
and assessed for the actual number of days elapsed.
(x)            Section 6.5 of the Credit Agreement is hereby amended by adding
to the end of such Section 6.5 the following:
Notwithstanding the foregoing, amounts received from any Loan Party that is not
an "eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder shall not be applied to the Secured
Obligations, or, for the avoidance of doubt, Obligations, that comprise Excluded
Swap Obligations of such Loan Party (it being understood, that in the event that
any amount is applied to Secured Obligations, or, for the avoidance of doubt,
Obligations, other than Excluded Swap Obligations as a result of this clause,
the
8

--------------------------------------------------------------------------------

Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clauses Fourth or Ninth above from
amounts received from "eligible contract participants" under the Commodity
Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Secured
Obligations, or, for the avoidance of doubt, Obligations, described in clauses
Fourth or Ninth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other Secured
Obligations, or, for the avoidance of doubt, Obligations, pursuant to clauses
Fourth or Ninth above).
(xi)            Section 7.4 of the Credit Agreement is hereby amended by
amending and restating such Section   in its entirety to read as follows:
SECTION 7.4              Post-Closing Covenants.  [Reserved].
(xii)            Section 8.1 of the Credit Agreement is hereby amended by adding
a new clause (ee) thereto, to read as follows:
(ee)            Each of the Borrower and Enventis is, and will be, a Qualified
ECP Guarantor on the date hereof and on each date it enters into, guarantees, or
grants any security interest with respect to, a Hedging Agreement, in each case
in accordance with the terms hereof.
(xiii)            Article X of the Credit Agreement is hereby amended by adding
a new Section 10.17 thereto, to read as follows:
SECTION 10.17      Commodity Exchange Act Keepwell Provisions.  The Borrower
will, and will cause each other Loan Party that is a Qualified ECP Guarantor to,
provide such funds or other credit support to each other Loan Party as may be
needed by such Loan Party from time to time to honor all of such Loan Party's
obligations under the guaranty provided under the Guaranty Agreement and under
the other Loan Documents, including, without limitation, obligations to guaranty
Secured Obligations constituting Swap Obligations that would, in the absence of
the agreement in this Section 10.17, otherwise constitute Excluded Swap
Obligations (but in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor's
obligations under this Section 10.17, or otherwise under this Agreement or any
Loan Document, as it relates to such other Loan Parties, voidable under
Applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of the Borrower under
this Section 10.17 shall remain in full force and effect until all Secured
Obligations have been indefeasibly paid and performed in full. The Loan Parties
intend that this Section 10.17 constitute, and this Section 10.17 shall be
deemed to constitute, a "keepwell, support, or other agreement" for the benefit
of each other Loan Party for all purposes of the Commodity Exchange Act.
9

--------------------------------------------------------------------------------



(xiv)            Section 10.15 of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
SECTION 10.15       Interest Rate Contracts.  [Reserved].
(xv)            Section 10.16 of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
SECTION 10.16      Use of Proceeds.  Use the proceeds of the Loans solely for
the purposes described in Section 2.7 of this Agreement, provided, however, the
proceeds of any Incremental Term Loan shall be used solely for the purposes
described in the Incremental Term Loan Agreement evidencing such Incremental
Term Loan Facility. No part of any Loan will be used (directly or indirectly) to
purchase or carry any "margin stock" or to extend credit to others for the
purpose of purchasing or carrying any "margin stock" as defined in, or otherwise
in violation of, section 7 of the Securities Exchange Act of 1934 and
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224, respectively
(xvi)            Section 11.1 of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
11.1            Maximum Leverage Ratio.  As of the date of any fiscal quarter
end during the applicable period set forth below, permit the ratio (the
"Leverage Ratio") of (a) Total Debt as of such fiscal quarter end to (b) EBITDA
for the four consecutive fiscal quarter period ending on such fiscal quarter
end, to exceed the corresponding ratio set forth below:
Period
Ratio
First Amendment Date through December 31, 2014
3.50 to 1.00
January 1, 2015 through December 31, 2015
3.25 to 1.00
January 1, 2016 and thereafter
3.00 to 1.00



(xvii)            Section 12.1(f) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
(f)            following the occurrence of the events described in clause (b) of
the definition of Enventis Restrictions Release Event, Debt of the GE Financing
Subsidiary to the Borrower or any other Guarantor in an amount not to exceed (i)
$10,000,000 of Debt incurred by the GE Financing Subsidiary in the aggregate
during any twelve-month period, less the aggregate amount of all investments in
the GE Financing Subsidiary during such period pursuant to Section
12.3(a)(iii)(Y), and (ii) $30,000,000 of Debt incurred by the GE Financing
Subsidiary in the aggregate during the term of this Agreement, less the
aggregate amount of
10

--------------------------------------------------------------------------------

all investments in the GE Financing Subsidiary during the term of this Agreement
pursuant to Section 12.3(a)(iii)(Z);
(xviii)            Section 12.2(g) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
(g)            Liens securing (x) Debt incurred in connection with Capitalized
Leases permitted under Section 12.1(d), and (y) purchase money Debt permitted
under Section 12.1(d); provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of the related asset, (ii)
such Liens do not at any time encumber any property other than the property
financed by such Debt, (iii) the amount of Debt secured thereby is not increased
and (iv) the principal amount of Debt secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price of such
property at the time it was acquired;
(xix)            Section 12.3(a) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
(a)            (i) investments existing on the First Amendment Date in
Subsidiaries; (ii) additional investments of the Borrower in any Guarantor and
of any Guarantor in the Borrower or any other Guarantor (excluding, (A) except
with respect to the repayment of Debt permitted under Section 12.1(e) by means
of a deemed capital contribution, until such time as an Enventis Restrictions
Release Event has occurred, Enventis, and (B) except as set forth in Section
12.3(a)(iii), the GE Financing Subsidiary, if any); (iii) following the
occurrence of the events described in clause (b) of the definition of Enventis
Restrictions Release Event, investments of the Borrower or any Guarantor in the
GE Financing Subsidiary in an amount not to exceed (Y) $10,000,000 of
investments in the GE Financing Subsidiary in the aggregate during any
twelve-month period, less the aggregate amount of all Debt incurred by the GE
Financing Subsidiary during such period pursuant to Section 12.3(f)(i), and (Z)
$30,000,000 of investments in the GE Financing Subsidiary in the aggregate
during the term of this Agreement, less the aggregate amount of all Debt
incurred by the GE Financing Subsidiary during the term of this Agreement
pursuant to Section 12.3(f)(ii); and (iv) the other existing loans, advances and
investments not otherwise permitted by this Section 12.3 described on Schedule
12.3;
(xx)            Section 12.3(c) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
(c)            investments by the Borrower or any Subsidiary (but excluding,
until such time as an Enventis Restrictions Release Event has occurred,
Enventis, and following the occurrence of the events described in clause (b) of
the
11

--------------------------------------------------------------------------------

definition of Enventis Restrictions Release Event, the GE Financing Subsidiary)
in the form of (i) acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of capital stock, assets or any
combination thereof) of any other Person or (ii) investments in Subsidiaries,
 in each case so long as such acquisition or investment has been previously
approved in writing by the Required Lenders; provided, however, that the
Borrower or any Subsidiary (but excluding, until such time as an Enventis
Restrictions Release Event has occurred, Enventis, and following the occurrence
of the events described in clause (b) of the definition of Enventis Restrictions
Release Event, the GE Financing Subsidiary) shall be permitted to make any one
or more individual acquisitions or a series of related acquisitions (or for any
such investment) without the approval of the Required Lenders so long as (i) no
Default or Event of Default shall have occurred and be continuing or shall be
created thereby, (ii) the Borrower shall have delivered to the Administrative
Agent financial projections in form and substance reasonably satisfactory to the
Administrative Agent, evidencing compliance, on a pro forma basis, with the
covenants contained in Articles XI and XII and (iii) the total consideration for
such acquisitions (or investments) does not exceed in the aggregate $50,000,000
during the period commencing on the First Amendment Date and ending on the date
of the termination of this Agreement; provided further that such acquired
Subsidiary complies with Section 10.12 hereof
(xxi)            Section 12.5 of the Credit Agreement is hereby amended by
adding a new clause (m) thereto, to read as follows:
(m)            exchanges, dispositions or grants of rights of dark fiber or
indefeasible rights to use fiber of the Borrower or any Subsidiary of the
Borrower in the ordinary course of the Borrower's or such Subsidiary's business.
(xxii)            Section 12.6(b) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
(b)            the Borrower may (i) pay cash dividends to its equity holders in
an aggregate amount not to exceed $9,500,000 in any Fiscal Year, (ii) pay cash
dividends to its equity holders from proceeds of asset dispositions permitted
pursuant to Section 12.5 in an aggregate amount not to exceed $3,000,000 over
the term of this Agreement, and (iii) purchase, redeem or otherwise acquire
shares of its capital stock ("Stock Repurchases") in an aggregate amount not to
exceed $8,000,000 over the term of this Agreement; provided that, in each case,
(A) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent demonstrating compliance
with Articles XI and XII hereof both before and after giving effect to such
dividend or Stock Repurchase, (B) no Default or Event of Default described in
Sections 13.1(a), 13.1(b), 13.1(j) or 13.1(k) shall have occurred and be
continuing as of the date such dividend is paid or such Stock Repurchase is made
or will result after giving effect to the making of such dividend or Stock
Repurchase, and (C) the dividends made pursuant to clause (ii) of this Section
12

--------------------------------------------------------------------------------

12.6(b) and Stock Repurchases made pursuant to clause (iii) of this Section
12.6(b) may not exceed an aggregate amount of $8,000,000 over the term of this
Agreement; and
(xxiii)            Section 12.14 of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety to read as follows:
SECTION 12.14      Hedging Agreements.  Engage in, guaranty or grant a security
interest to secure any speculative transactions or any transaction involving a
Hedging Agreement except for the sole purpose of hedging in the normal course of
business; provided however, that the Borrower shall not, and shall not permit
any Subsidiary to, guaranty or grant a security interest to secure any Swap
Obligation if at the time of such guaranty or grant it does not constitute an
"eligible contract participant" as defined in the Commodity Exchange Act.
(xxiv)            Section 13.1(d) of the Credit Agreement is hereby amending by
adding to Section 13.1(d) a cross reference to Section 10.17 of the Credit
Agreement.
(xxv)            Exhibit A-1 to the Credit Agreement is hereby replaced by the
Exhibit A-1 attached hereto as Exhibit A.
(xxvi)            Exhibit A-2 to the Credit Agreement is hereby replaced by the
Exhibit A-2 attached hereto as Exhibit B.
(xxvii)          The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that the information set forth in Exhibit C
hereto hereby amends and restates in its entirety the information required to be
set forth in Schedules 1.1(a) through 12.8 to the Credit Agreement.
(b)            The Guaranty Agreement is hereby amended in the following
particulars:
(i)            The Guaranty Agreement is hereby amended by amending and
restating Section 2.1(a) thereof in its entirety, to read as follows:
(a)            Each Guarantor hereby, jointly and severally with the other
Guarantors, absolutely, irrevocably, unconditionally, completely and
immediately, as primary obligor and not merely as surety, guarantees to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, and their respective permitted successors, endorsees, transferees and
assigns, the full and prompt payment and performance of all Secured Obligations,
whether primary or secondary (whether by way of endorsement or otherwise),
whether now existing or hereafter arising, whether or not from time to time
reduced or extinguished (except by payment thereof) or hereafter increased or
incurred, whether enforceable or unenforceable as against the Borrower or any
other Loan Party, whether or not discharged, stayed or otherwise affected by any
Debtor Relief Law or proceeding thereunder, whether created directly with the
Administrative Agent or any other Secured Party or acquired by the
Administrative Agent or any other Secured Party through assignment or
endorsement or otherwise, whether
13

--------------------------------------------------------------------------------

matured or unmatured, whether joint or several, as and when the same become due
and payable (whether at maturity or earlier, by reason of acceleration,
mandatory repayment or otherwise), in accordance with the terms of any such
instruments evidencing any such obligations, including all renewals, extensions
or modifications thereof (all Secured Obligations, including all of the
foregoing being hereafter collectively referred to as the "Guaranteed
Obligations"); provided however, in each case, Excluded Swap Obligations of any
Loan Party shall in any event be excluded from "Guaranteed Obligations"owing by
such Loan Party. Upon failure by the Borrower or any other Loan Party to pay in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) any of the Guaranteed Obligations, each of the
Guarantors, jointly and severally, agrees that it will promptly pay the same
without setoff or counterclaim at the place and in the manner specified in the
Loan Documents or the Secured Hedging Agreements, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) in accordance with the terms of such extension or renewal;
(ii)            The Guaranty Agreement is hereby amended by adding a new Section
5.20 thereto, to read as follows:
SECTION 5.20              Commodity Exchange Act Keepwell Provisions. Each
Qualified ECP Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other credit
support as may be needed by each other Guarantor to honor all of its
obligations under this Guaranty in respect of Hedging Agreements constituting
Swap Obligations with respect to such Qualified ECP Guarantor (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 5.20 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.20, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 5.20 shall remain
in full force and effect until the Guaranteed Obligations have been indefeasibly
paid in full in cash, all of the lending and other credit commitments under the
Credit Agreement and the Loan Documents have been terminated and the Credit
Agreement and the Loan Documents shall have been terminated.  Each Qualified ECP
Guarantor intends that this Section 5.20 constitute, and this Section 5.20 shall
be deemed to constitute, a "keepwell, support or other agreement" for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 3.  Waiver.  Pursuant to the provisions of Section 15.10 of the Credit
Agreement, the Borrower is required to deliver a Schedule 4 to each Annual
Officer's Compliance Certificate updating the information set forth in Schedules
8.1(a), 8.1(b), 8.1(l), 8.1(q), 8.1(s) and 8.1(w) to the Credit Agreement.  In
reliance on the representations, warranties
14

--------------------------------------------------------------------------------

and agreements provided and made by the Borrower to the Administrative Agent and
the Lenders herein, the Administrative Agent and the Lenders hereby waive the
requirement that the Borrower deliver such Schedule 4 in connection with the
Annual Officer's Compliance Certificate to be delivered in connection with the
annual financial statements required to be delivered pursuant to the provisions
of Section 9.1(b) of the Credit Agreement for the Fiscal Year ending December
31, 2013.
SECTION 4.  Acknowledgment of Enventis Restrictions Release Event.  Each of the
Loan Parties, the Administrative Agent and each Lender hereby acknowledges that
(i) an Enventis Restrictions Release Event has occurred, as described in clause
(b) of the definition of "Enventis Restrictions Release Event" set forth in the
Credit Agreement and (ii) Enterprise Integration Services, Inc. is the "GE
Financing Subsidiary" as defined in the Credit Agreement.
SECTION 5.  Representations and Warranties.  Each of the Loan Parties hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
(a)            Such entity has the right and power to execute, deliver and
perform this Amendment Agreement in accordance with its terms.
(b)            Such entity has taken all necessary action to authorize it to
execute, deliver and perform this Amendment Agreement in accordance with its
terms.
(c)            This Amendment Agreement has been duly executed and delivered by
such entity and is a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms.
(d)            The execution, delivery and performance of this Amendment
Agreement in accordance with its terms do not and will not, by the passage of
time, the giving of notice or otherwise,
(i)            require any Governmental Approval or violate any Applicable Law
relating to such entity;
(ii)            conflict with, result in a breach of or constitute a default
under the organizational documents of such entity;


(iii)            conflict with any material provision of any indenture,
agreement or other instrument to which it is a party or by which it or any of
its properties may be bound or any Governmental Approval relating to it; or


(iv)            result in or require the creation or imposition of any Lien
(except Permitted Liens) upon or with respect to any property now owned or
hereafter acquired by such entity.


(e)            since December 31, 2012, there has been no change in the
properties, business, operations, prospects, or condition (financial or
otherwise) of the Borrower and its Subsidiaries and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.
15

--------------------------------------------------------------------------------



(f)            that, after giving effect to the amendments and affirmative
covenants described or set forth in this Amendment Agreement, the
representations and warranties of such entity set forth in the Loan Documents
are true and correct as of the date hereof as if made on the date hereof.


(g)            no Default or Event of Default under the Loan Documents has
occurred and is continuing as of this date.
SECTION 6.  Reaffirmation Regarding Credit Agreement, Guaranty Agreement and
Security Agreement.  The Borrower and the Guarantors, as the makers of the
Credit Agreement, the Guaranty Agreement and the Security Agreement, as
applicable, and certain other Loan Documents, hereby confirm and agree that (a)
each such document is and shall continue to be in full force and effect, and (b)
the obligations secured by each such document include any and all obligations of
the Loan Parties to Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents.
SECTION 7.  Effective Date.  This Amendment Agreement shall be effective only
upon receipt by Administrative Agent of each of the following documents (the
"Effective Date"):
(a)            an executed counterpart hereto signed by each Lender and each
Loan Party, an executed Revolving Credit Note in favor of each Revolving Credit
Lender requesting a Revolving Credit Note and an executed Term Note in favor of
each Term Loan Lender requesting a Term Note;
(b)            a certificate from a Responsible Officer of the Borrower, dated
as of the Effective Date, to the effect that all representations and warranties
of the Loan Parties contained herein and in the Credit Agreement and the other
Loan Documents are true, correct and complete on and as of the Effective Date;
that the Loan Parties are not in violation of any of the covenants contained in
this Amendment Agreement, the Credit Agreement and the other Loan Documents;
that, after giving effect to the transactions contemplated by this Amendment
Agreement, no Default or Event of Default has occurred and is continuing; that
the Loan Parties have satisfied each of the conditions set forth in Section 5 of
this Amendment Agreement; and that there has not occurred since December 31,
2012 any event, change, circumstance, effect or state of facts that has had or
could reasonably be expected to have a Material Adverse Effect.
(c)            a certificate of the secretary or assistant secretary of each of
the Loan Parties, dated as of the Effective Date, certifying as to the
incumbency and genuineness of the signature of each officer of such Loan Party
executing the Loan Documents to which it is a party and certifying that attached
thereto is a correct and complete copy of (A) the articles of incorporation of
such Loan Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation, (B) the
bylaws of such Loan Party as in effect on the date of such certifications, (C)
the resolutions duly adopted by the board of directors of such Loan Parties
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Amendment Agreement, and (D) each certificate required
to be delivered pursuant to Section 5(d) of this Amendment Agreement.
16

--------------------------------------------------------------------------------



(d)            certificates as of a recent date of the good standing of each of
the Loan Parties under the laws of its jurisdiction of organization and each
other jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.
(e)            favorable opinions of counsel to the Loan Parties addressed to
the Administrative Agent and the Lenders with respect to such matters as may be
reasonably requested by the Administrative Agent, including the Loan Parties,
this Amendment Agreement, the other Loan Documents, the Collateral, FCC and PUC
matters (including the Licenses) and such other matters as the Administrative
Agent shall request.
(f)            a perfection certificate in form and substance satisfactory to
the Administrative Agent in its sole discretion and covering the matters
described therein with respect to the Loan Parties and their respective assets.
(g)            a certificate from the chief financial officer of each of the
Loan Parties, or from such other officer as is reasonably acceptable to the
Administrative Agent, certifying, as of the Effective Date, that, after taking
into account the rights of each Guarantor under Section 2.3(a) of the Guaranty
Agreement, each such Loan Party:  (a) owns and will own assets the present fair
saleable value of which are (i) greater than the total amount of liabilities
(including contingent liabilities) of such Loan Party, and (ii) greater than the
amount that will be required to pay the probable liabilities of its then
existing debts and liabilities as they become absolute and matured considering
all financing alternatives and potential asset sales reasonably available to
such Loan Party; (b) has capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transaction; and (c) does not intend to incur and does not believe that it will
incur debts and liabilities beyond its ability to pay such debts and liabilities
as they become due.
(h)            results of a Lien search of all filings made against each of the
Loan Parties under the applicable Uniform Commercial Code (and local (to the
extent the same is not cross-indexed with the secretary of state of the
applicable jurisdiction) tax, fixture and judgment filing offices) (a) in the
state in which such Loan Party is organized, and (b) if requested by the
Administrative Agent, (i) in each county (or independent city or town) in which
the Loan Parties own or lease any real property, (ii) in each county (or
independent city or town) in which such Loan Party has a central office, and
(iii) if such Loan Party is a transmitting utility (as defined in the applicable
Uniform Commercial Code), in each state in which real or personal property of
such Loan Party is located, such Lien search to indicate, among other things,
that the Loan Parties' assets and the ownership interests of the Loan Parties
are free and clear of any Lien, except for Permitted Liens.
(i)            certificates of property, hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each (naming the Administrative Agent as loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in the form required under the Security Documents
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
17

--------------------------------------------------------------------------------



(j)            evidence that the Loan Parties have received all necessary
governmental (including the FCC and all applicable PUCs (including all
applicable cable franchise authorities)), shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Loan Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(k)            the Administrative Agent shall have completed, to its
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
satisfactory to the Administrative Agent in its sole discretion.
(l)            the fees described in that certain fee letter, dated as of
September 5, 2013, by and between the Borrower and Administrative Agent.
The modifications to the provisions of the Credit Agreement pursuant to this
Amendment Agreement shall be effective as provided herein. Other than as
expressly provided in Section 6 below, (i) all obligations and rights of the
Loan Parties, Administrative Agent and the Lenders arising out of or relating to
the period commencing on the Effective Date shall be governed by the terms and
provisions of the Loan Documents giving effect to the modifications provided for
herein; and (ii) the obligations of and rights of the Loan Parties,
Administrative Agent and the Lenders arising out of or relating to the period
prior to the Effective Date shall continue to be governed by the Loan Documents
without giving effect to the modifications provided for herein.
SECTION 8.  Post-Closing Covenants.
(a)            The Loan Parties shall deliver, or cause to be delivered, to the
Administrative Agent, within 60 days after the date hereof (or such later date
as the Administrative Agent may agree to in its sole discretion), (i) recorded
copies of that certain First Amendment to Real Estate Mortgage, Security
Agreement, Assignment of Rents and Profits and Fixture Financing Statement (the
"MCTC Mortgage Amendment"), that certain First Amendment to Real Estate
Mortgage, Security Agreement, Assignment of Rents and Profits and Fixture
Financing Statement (the "NIBI Mortgage Amendment") and that certain First
Amendment to Real Estate Mortgage, Security Agreement, Assignment of Rents and
Profits and Fixture Financing Statement (the "IdeaOne Mortgage Amendment" and,
together with the MCTC Mortgage Amendment and the NIBI Mortgage Amendment, the
"Mortgage Amendment"), and (ii) such date down endorsements to existing title
insurance policies with respect to the Mortgage Amendments as requested by the
Administrative Agent.
(b)            The Loan Parties shall deliver, or cause to be delivered, to the
Administrative Agent, within 120 days after the date hereof (or such later date
as the Administrative Agent may agree to in its sole discretion): (i) a
favorable opinion of counsel to
18

--------------------------------------------------------------------------------

the applicable Loan Parties addressed to the Administrative Agent and the
Lenders, or such other evidence which may be satisfactory to the Administrative
Agent in its reasonable discretion, which provides that no Applicable Law of the
State of New York requires the approval by any Governmental Authority of the
State of New York of such Loan Parties' execution and delivery of this Amendment
Agreement, performance under this Amendment Agreement and the Loan Documents to
which they are party, and the consummation of the transactions contemplated
thereby, (ii) evidence reasonably satisfactory to the Administrative Agent that
the applicable Loan Party has opted out of the Applicable Law of the State of
New York  relating to such Loan Party's provision of regulated services in such
jurisdiction, or (iii) evidence reasonably satisfactory to the Administrative
Agent (A) that the applicable Loan Parties have filed a notice or notices with
the PUC of the State of New York of such Loan Parties' execution and delivery of
this Amendment Agreement and the Loan Documents to which they are party and (B)
that such notice(s) have been accepted by such PUC.
(c)            The Loan Parties shall deliver, or cause to be delivered, to the
Administrative Agent, within 120 days after the date hereof (or such later date
as the Administrative Agent may agree to in its sole discretion): (i) a
favorable opinion of counsel to the applicable Loan Parties addressed to the
Administrative Agent and the Lenders, or such other evidence which may be
satisfactory to the Administrative Agent in its reasonable discretion, which
provides that no Applicable Law of the State of Maryland requires the approval
by any Governmental Authority of the State of Maryland of such Loan Parties'
execution and delivery of this Amendment Agreement, performance under this
Amendment Agreement and the Loan Documents to which they are party, and the
consummation of the transactions contemplated thereby, (ii) evidence reasonably
satisfactory to the Administrative Agent that the applicable Loan Party has
opted out of the Applicable Law of the State of Maryland relating to such Loan
Party's provision of regulated services in such jurisdiction, or (iii) evidence
reasonably satisfactory to the Administrative Agent (A) that the applicable Loan
Parties have filed a notice or notices with the PUC of the State of Maryland of
such Loan Parties' execution and delivery of this Amendment Agreement and the
Loan Documents to which they are party and (B) that such notice(s) have been
accepted by such PUC.
SECTION 9.  No Novation. This Amendment Agreement shall not constitute a
novation of the Credit Agreement, the Guaranty Agreement, the Security
Agreement, the Notes or any other Loan Document. All references to any agreement
or instrument amended hereby in such agreement or instrument, in any other Loan
Document or in any other documents, instruments or agreements executed or
delivered in connection therewith, shall be deemed a reference to such agreement
or instrument as amended by this Amendment Agreement. Except as expressly
provided in this Amendment Agreement, the execution and delivery of this
Amendment Agreement does not and will not amend, modify or supplement any
provision of, or constitute a consent to or a waiver of any noncompliance with
the provisions of, the Loan Documents, and, except as specifically provided in
this Amendment Agreement, the Loan Documents shall remain in full force and
effect.
SECTION 10.  Costs.  The Borrower agrees to pay Administrative Agent, on demand,
all out-of-pocket costs and expenses incurred by Administrative Agent,
including, without limitation, the reasonable fees and expenses of counsel
retained by Administrative Agent, in
19

--------------------------------------------------------------------------------

connection with the negotiation, preparation, execution and delivery of this
Amendment Agreement and all other instruments and documents contemplated hereby.
SECTION 11.  General.  This Amendment Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.  This
Amendment Agreement shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement, including the
governing law provisions thereof.
SECTION 12.  Release.  Although each of Administrative Agent and the Lenders
regards its respective conduct as proper and does not believe that any Loan
Party has any claim, right, cause of action, offset or defense against it or any
of its Related Parties in connection with the execution, delivery, performance
or administration of, or the transactions contemplated by, any of the Credit
Agreement, the Guaranty Agreement, this Amendment Agreement, or any of the other
Loan Documents, Administrative Agent, the Lenders and the Loan Parties, as an
inducement to enter into this Amendment Agreement and as consideration herefore,
agree to eliminate any possibility that any past conduct, conditions, acts,
omissions, events, circumstances or matters of any kind whatsoever could impair
or otherwise affect any rights, interests, contracts or remedies of any
Indemnitees.  Therefore, each Loan Party unconditionally, freely, voluntarily
and, after consultation with counsel and becoming fully and adequately informed
as to the relevant facts, circumstances and consequences, jointly and severally
releases, waives and forever discharges each Indemnitee from and against (a) any
and all liabilities, indebtedness and obligations, whether known or unknown, of
any kind whatsoever, (b) any legal, equitable or other obligations of any kind
whatsoever, whether known or unknown, (c) any and all claims whether known or
unknown, under any oral or implied agreement (or obligation or undertaking of
any kind whatsoever) which is different from or in addition to the express terms
of the Credit Agreement, the Guaranty Agreement, this Amendment Agreement, or
the other Loan Documents, and (d) all other claims, rights, causes of action,
counterclaims or defenses of any kind whatsoever, in contract or in tort, in law
or in equity, whether known or unknown, direct or derivative, which any Loan
Party or any predecessor, successor or assign thereof might otherwise have
against any Indemnitee on account of any conduct, condition, act, omission,
event, contract, liability, obligation, demand, covenant, promise, indebtedness,
claim, right, cause of action, suit, damage, defense, circumstance or matter of
any kind whatsoever which existed, arose or occurred at any time prior to the
date hereof.
SECTION 13.  Allocations and Adjustments Among Lenders. On the First Amendment
Date, (A) all outstanding Obligations under the Credit Agreement owed to any
"Lender" that is not continuing as a Lender under the Credit Agreement as
amended by this Amendment Agreement (each a "Non-Continuing Lender") shall be
repaid in full by Borrower and such Non-Continuing Lender's commitment under the
Credit Agreement shall be terminated, and (B) with respect to Lenders under the
Credit Agreement and any new Lenders which are continuing as Lenders under the
Credit Agreement as amended by this Amendment Agreement (the "Continuing
Lenders"), the Administrative Agent shall make appropriate allocations and
adjustments in the initial funding instructions to Lenders to reflect the
modifications effected by the Loan Documents to each Continuing Lender's
commitment.
20

--------------------------------------------------------------------------------



[Signatures follow on next page.]
21

--------------------------------------------------------------------------------



Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.


 
HICKORY TECH CORPORATION, as the Borrower
 
 
By:            /s/ David A. Christensen
Name:          David A. Christensen
Title:             Senior Vice President, Chief Financial
                          Officer and Secretary
 
 
 
CABLE NETWORK, INC.,
CRYSTAL COMMUNICATIONS, INC.,
ENTERPRISE INTEGRATION SERVICES, INC.,
ENVENTIS TELECOM, INC.,
HEARTLAND TELECOMMUNICATIONS
COMPANY OF IOWA,
IDEAONE TELECOM, INC.,
MANKATO CITIZENS TELEPHONE
COMPANY,
MID-COMMUNICATIONS, INC., and
NATIONAL INDEPENDENT BILLING, INC.,
each as a Guarantor
 
 
By:            /s/ David A. Christensen
Name:          David A. Christensen
Title:             Senior Vice President, Chief Financial
Officer and Secretary
 
 
 
 
 



[Signatures continued on following page]
22

--------------------------------------------------------------------------------

 
 

[Signatures continued from previous page]


 
 
COBANK, ACB, as Administrative
Agent, Lead Arranger, Swingline Lender,
Issuing Lender and as a Lender
 
 
By:    /s/ Theodore Koerner
Theodore Koerner
Managing Director







 